114 F.3d 1197
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sanjay VRAJLAL, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70152.
United States Court of Appeals, Ninth Circuit.
Submitted April 17, 1997.*Decided May 20, 1997.

1
Before:  D.W. NELSON and FERNANDEZ, Circuit Judges, and REA,** District Judge.


2
MEMORANDUM***


3
Sanjay Vrajlal, a native and citizen of Fiji, petitions for review of a decision of the Board of Immigration Appeals, which affirmed a denial of Vrajlal's requests for asylum and for withholding of deportation.  We deny the petition.


4
Vrajlal is entitled to asylum only if he proves past persecution or a well-founded fear of future persecution.  See Fisher v. INS, 79 F.3d 955, 960 (9th Cir.1996) (en banc).  Vrajlal showed only that there was general unrest and discrimination against Indians in Fiji after 1987.  He did not show any government activity directed either at him or his family and very little activity by others.  See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995);  cf. Prasad v. INS, 101 F.3d 614, 616 (9th Cir.1996).  Also, Vrajlal did not specifically testify that he was afraid to return to Fiji, although he did not want to live in that unpleasant society.  If he did have some subjective fear of persecution, the evidence does not compel a finding that there was an objective basis for it.  Therefore, the BIA's decision is supported by substantial evidence.  See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 815, 117 L.Ed.2d 38 (1992).  For the same reasons, we affirm the BIA's decision regarding withholding of deportation.  See Prasad, 47 F.3d at 340.


5
Vrajlal also raises a due process argument because his attorney's error caused a witness to be excluded from testifying at his hearing before the Immigration Judge.  However, it does not appear that the testimony would have had any effect upon the outcome.  Thus, there was no prejudice.  See Mohsseni Behbahani v. INS, 796 F.2d 249, 251 (9th Cir.1986).


6
Petition DENIED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 The Honorable William J. Rea, United States District Judge for the Central District of California, sitting by designation


**
 * This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3